DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a.	US 20200186809 A1 – hereafter Joshi et al, [[see at least, Abstract, para 40-42, 57-60, 107-108, 121-125]]

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    129
    529
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on December 09th 2020. 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 12/09/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because Applicant filed the first page of the PCT application. Correction is required.  See MPEP § 608.01(b).

Claim Objections
8.	Claims 17-29,35, 31-33 are objected to because of the following informalities:  dependent claims recites “An apparatus”, “A method” it should be ‘The apparatus’, ‘The method’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (hereafter Chen) WO2017036370A1, in view of Kim et al (hereafter Kim) US 20190340496 A1.
Regarding Claims 1 – 15, canceled.
Regarding Claims 16, Chen disclosed, an apparatus comprising at least one processor and at least one memory including computer program code for at least one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: obtain or receive video data (Chen: figure 3, 4, para 41, figure 6); provide at least one of a current frame or one or more previous frames of the video data to an input of a neural network (Chen: para 12-16, para 41, figure 6); generate a predicted output at, or based on, an output of the neural network, wherein the predicted output comprises at least one of one or more predicted future frames of the video data or predicted properties of one or more predicted future frames of the video data (Chen: figure 6, para 4, 41); 
Chen does not explicitly disclosed, determine one or more processing decisions based, at least in part, on the predicted output; and process the current frame of the video data at least partially according to the one or more processing decisions. However Kim disclosed, determine one or more processing decisions based, at least in part, on the predicted output; and process the current frame of the video data at least partially according to the one or more processing decisions (Kim: para 39, figure 2, para 5, 27, 71 and figure 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Chen to incorporate determine one or more processing decisions based, at least in part, on the predicted output; and process the current frame of the video data at least partially according to the one or more processing decisions taught by Kim. The rationale and motivations would have been to compare between data including in time-series data and performs the performs 

Regarding Claims 17, Chen/Kim disclosed, an apparatus as claimed in claim 16, wherein the apparatus is further caused to: transmit the processed current frame of the video data to a receiver (Kim: para 52, 89, 91, [note that transmitting processed current frame e.g. encoded/decoded video frame to source apparatus to destination apparatus is well known in the video coding arts], same rationale and motivations applies to claim 25 as given to claim 1).
Regarding Claims 18, Chen/Kim disclosed, an apparatus as claimed in claim 16, wherein the apparatus is further caused to encode one or more predicted future frames of the video data for transmission to a receiver (Kim: 49, 89, 91, same rationale and motivations applies to claim 18 as given to claim 1 ).
Regarding Claims 19, Chen disclosed, an apparatus as claimed in 16, wherein to process the current frame of the video data, the apparatus is further caused to: generate residual information based on a difference between the current frame of the video data and an earlier prediction of the current frame (Chen: para 9-10, 15, 33, 41).
Regarding Claims 20, Furthermore Chen disclosed, an apparatus as claimed in 17, wherein to process the current frame of the video data, the apparatus is further caused to: generate residual information based on a difference between the current frame of the video data and an earlier prediction of the current frame 
Regarding Claims 21, Furthermore, Chen disclosed, an apparatus as claimed in 17, wherein to process the current frame of the video data, the apparatus is further caused to: generate residual information based on a difference between the current frame of the video data and an earlier prediction of the current frame (Chen: para 33, 35).
Regarding Claims 22, Furthermore, Chen disclosed, an apparatus as claimed in claim 18, wherein the apparatus is further caused to transmit said residual information to a receiver (Chen: para 35).
Regarding Claims 23, Chen disclosed, an apparatus as claimed in claim 16, wherein to determine the one or more processing decisions, the apparatus is further caused to determine whether or not to store the current frame of the video data as a reference frame (Chen: para 9).
Regarding Claims 24, Chen disclosed, an apparatus as claimed in claim 16, wherein to determine the one or more processing decisions, the apparatus is further caused to determine an encoding method for at least the current frame of the video data (Chen: para 12, 41, claim 40).
Regarding Claims 25, Chen/Kim disclosed, an apparatus as claimed in claim 16, wherein the apparatus is further caused to train the neural network (Kim: para 39; same rationale and motivations applies to claim 25 as given to claim 1).
Regarding Claims 26, Chen/Kim disclosed, an apparatus as claimed in claim 
Regarding Claims 27, Chen/Kim disclosed, an apparatus as claimed in claim 16, wherein the video data comprises live video (Kim: Fig.1, Fig.2, para 26, same rationale and motivations applies to claim 27 as given to claim 1).
Regarding Claims 28, Furthermore, Chen disclosed, an apparatus as claimed in claim 16, wherein the apparatus is further caused to transmit information indicating data included in the processed current frame of the video data, wherein said information includes one or more of: that the processed current frame comprises the current frame of the video data; that the processed current frame comprises the current frame of the video data and one or more predicted future frames of the video data; that the processed current frame corresponds to a previously transmitted predicted future frame of the video data; or that the processed current frame comprises a residual between the current frame of the video data and a previous predicted future frame of the video data (Kim: 55, 59, 63, figure 7, same rationale and motivations applies to claim 28 as given to claim 1).
Regarding Claims 29, Chen/Kim disclosed, an apparatus as claimed in claim 16, wherein the apparatus is further caused to determine receiver processing 
Regarding Claims 30, Chen/Kim disclosed, a method comprising: obtaining or receiving video data; providing at least a current frame or one or more previous frames of the obtained or received video data to an input of a neural network; generating a predicted output at an output of the neural network, wherein the predicted output comprises at least one of one or more predicted future frames of the video data and predicted properties of one or more future frames of the video data; determining one or more processing decisions based, at least in part, on the predicted output; and processing the current frame of the video data at least partially according to the one or more processing decisions (Current lists all the same elements as recite in claim 1 above, but in ‘method’ form rather than an apparatus from, and is/are therefore rejected under the same rationale. Same rationale and motivation applies to claim 30 as given for claim 1).
Regarding Claims 31, Chen/Kim disclosed, a method according to claim 30 further comprising transmitting the processed current frame of the video data to a receiver (Kim: para 52, 89, 91, [note that transmitting processed current frame e.g. encoded/decoded video frame to source apparatus to destination apparatus is well known in the video coding arts], same rationale and motivations applies to claim 25 as given to claim 1).
Furthermore, Chen disclosed, a method according to claim 30 further comprising encoding one or more predicted future frames of the video data for transmission to the receiver (Chen: para 41, figure 6).
Regarding Claims 33, Furthermore, Chen disclosed, a method according to claim 30, wherein processing the current frame of the video data comprises: generating residual information based on a difference between the current frame of the video data and an earlier prediction of the current frame (Chen: para: 9, 10, 15).
Regarding Claims 34, Chen/Kim disclosed, a non-transitory computer program comprising instructions for causing an apparatus to perform at least the following: obtaining or receiving video data; providing at least a current frame or one or more previous frames of the obtained or received video data to an input of a neural network; generating a predicted output at an output of the neural network, wherein the predicted output comprises at least one of one or more predicted future frames of the video data and predicted properties of one or more future frames of the video data; determining one or more processing decisions based, at least in part, on the predicted output; and processing the current frame of the video data at least partially according to the one or more processing decisions (Current lists all the same elements as recite in claim 1 above, but in ‘CRM’ form rather than ‘an apparatus’ from, and is/are therefore rejected under the same rationale. Same rationale and motivation applies to claim 34 as given for claim 1).
Furthermore, Chen disclosed, a method as claimed in claim 31, wherein to process the current frame of the video data, the method further comprises: generating residual information based on a difference between the current frame of the video data and an earlier prediction of the current frame (Chen: para: 9-10, 15, para 40, figure 5).
Examiner’s notes

10.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        September 11, 2021